WZ./")QL-!~@§'

'TEXAS EUURT UF ERIMINAL APPEALS DATE: MAREH lé ,2015

 

§L:£RK, ABEL AcosTA

P.U. DX 12308
5 . RECEWED m
AUSTIN, TEXAS 787'1'|-23€|8 _ couRTQF;R,?v§-§MKAPPEALS
Mé_.? 15 33

EX ARTE GILMURE FRANKLIN CUX
F’ Abe\ Aco§ta,€lerk

PER: MRIT NU. MR 42,794-05 TRIAL EUURT NU. ER-29938-A

Dear Elerk,
Please Find enclosed my affidavit. Please file accordingly in applicants

writ file and submit to the Eourt as soon as possible.

Knom that your time and professional courtesies are greatly appreciated.

Respectfully,

/%i§/@M: aaa

Gilmore Franklin on #856901
Coffield Unit
2661 F.M. 205&

Tennessee Eolony, Texas 75884

IN THE EUURT UF ERIMINAL APPEALB DF TEXAS

EX PARTE v § ' MRIT NU. wR-h2,79h-US
GILMURE FRANKLIN EDX § EAUSE NU. ER-29939
§

AFFIDAVIT UF EILMDRE FRANKLIN CUX

 

My name is Eilmore Franklin on. I am over the age of 18 and of sound mind and
capable of making this affidavit. The facts stated in this affidavit are within my

personal knowledge and are true and correct.

The guilty plea along with the no-contest plea was a "package deal". I was told by
my attorney if l would agree to waive my right to a jury trial and plea guilty to count
1, and no-contest to count 2 (I told my attorney I would not plea guilty to count 2 for
any reason. He told me no-contest wasn‘t a guilty plea.) my sentence would be capped at
20 years, meaning it would be a 2-2D year sentence, but they were going to give me
probation and drug court. l agreed and signed the hand written jury waiver. Un the day
we went to do the plea, Mr Charanza, my attorney couldn't look me in the eye so l started
questioning what was going to happen and thats when I found out what he had told me

wasn't going to happen. l then refused to plea,

You can see from the language in the hand written jury waiver signed by the Judge,
the D.A.,and my attorney it was a "package deal". If l would have told them l planned to
plea not guilty for count 1 and l wanted a jury trial for count 1, but l would plea no-
contest to count 2 and I would waive my right to a jury trial for count 2 only, they would

have told me no deal.

Un the day we went to the hearing for“the motion~to”rétract the jury waiver the
Judge told my attorney and the States attorney to go off and talk and come up with somthimg
l could live with so we could get this over with. I had already told my attorney l
wouldn't plea for any time, only probation, because my dad was dieing at this time. He
understood this. They went off in the hall and talked for a few minutes off the record.
when my attorney came back he told me if I would give a guilty plea for count 1 and a
no-contest plea for count 2, they would cap it at 35 years but give me probation and drug
court. That is a "Package Deal“. lim giving a guilty plea and a no-contest plea for
probation. I was not giving a no-contest plea for one charge and just throwing myself

on the mercy of the court for the other charge. I wouldn't do that, ever!!!

Page 1 of 2

Even though l was told I would receive probation for this guilty and no-contest plea
by my attorney, it never happened. He had told me to write a letter to the Judge. 0n the

day of sentencing, I was sentenced to 20 and 35 years instead of probation and drug court.

This is the reason l filed a notice of appeal that same day.

There were alot of facts brought out in the hearing l believe helps show it was a

"Package Deal". A transcription of the hearing wasn't forwarded with the Finding of Fact.

l disagree with the trial court‘s Finding of Facte. It's my opinion it's obvious it
was a "Package Deal". It's also my opinion when half of the package of this "Package Deal"
was found invalid, the other half of the package should be found ineffictive also, after
all they did use the threat of a life sentence as the stick and the promise of a 35 year
cap and probation as the carrot to obtain a no-contest plea and a guilty plea. Therefor
count 1 should be set aside right along with count 2 under the rules of "Fair Play". At

the very minimum I should get a jury trial for count 1. Thank you for your time.

INMATE'S DECLARATIUN

 

l Eilmore Franklin COX, being presently incarcerated in T.D.C.J. Eoffield Unit,
declare under penalty of perjury that, acording to my belief, the facts stated in the
above affidavit are true and correct.

Signed on March 10, 2015

,Mj/¢M @

§ilmore Franklin Box #056901
cnffield unit
2661`F.M. 2054-

Tennessee Colony, Texas 75004
CERTIFIEATE 0F SERVICE
This is to certify that on Maech l§z , 2015, a true and correct copy of the above

 

end foregoing document was put in the mail, to the Elerk of the Eourt of Eriminal Appeals

at P.0. Box 12300 Austin, Texas 70711-2300, and to the Elerk of Angelina Eounty, Texas

at 215 East Lufkin Avenue, Lufkin, Texas 75901.

Gilmore Franklin on #056901

Page 2 of 2